                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AD HOC COMMITTEE OF HOLDERS OF                       Case No. 20-cv-01493-HSG
                                         TRADE CLAIMS, et al.,
                                   8                                                          ORDER ON BRIEFING SCHEDULE
                                                          Appellants,                         FOR MOTION FOR LEAVE TO
                                   9                                                          APPEAL
                                                   v.
                                  10                                                          Re: Dkt. No. 23
                                         PG&E CORPORATION, et al.,
                                  11
                                                          Appellees.
                                  12
Northern District of California
 United States District Court




                                  13          On March 10, 2020, the parties submitted the Joint Stipulation and [Proposed] Order

                                  14   Regarding Briefing Schedule in Connection with Motion of Ad Hoc Committee of Holders of

                                  15   Trade Claims for Leave to Appeal Order Regarding Postpetition Interest (the “Joint Stipulation,”

                                  16   Dkt. No. 23). The Court having reviewed the Joint Stipulation hereby ORDERS as follows:

                                  17          1.        Objections to the Motion for Leave (Dkt. No. 3) and any Cross-Motions shall be

                                  18   filed no later than March 13, 2020;

                                  19          2.        The Trade Committee and Cross-Movants shall file replies in support of their

                                  20   respective Motion for Leave or Cross-Motions no later than March 27, 2020;

                                  21          3.        The Court will consolidate, by separate order, the following cases with the above-

                                  22   captioned case: 20-cv-01621-HSG; 20-cv-01652-HSG; 20-cv-01654-HSG; 20-cv-01658-HSG;

                                  23   and 20-cv-01659-HSG;

                                  24          4.        All parties are further directed to meet and confer regarding the filing of

                                  25   consolidated brief(s) that will obviate overlapping and repetitive briefs; and

                                  26

                                  27

                                  28
                                   1          5.     The Court will set a briefing schedule with respect to the merits of the appeal after

                                   2   the Court rules on the Motion for Leave.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 3/10/2020

                                   5                                                  _                                               _
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
